This is a companion case to Hill v. South Texas Bank  Trust Co. (Tex.Civ.App.) 73 S.W.2d 1043; Rogers v. South Texas Bank  Trust Co. (Tex.Civ.App.) 77 S.W.2d 707; Chandler v. South Texas Bank  Trust Company (Tex.Civ.App.) 75 S.W.2d 1117; Koehler v. South Texas Bank 
Trust Co. (Tex.Civ.App.) 75 S.W.2d 1118, as well as Mrs. Louis R. Saur v. South Texas Bank  Trust Co., 85 S.W.2d 265, and Webster v. South Texas Bank  Trust Co., 85 S.W.2d 267, this day decided by this court.
This appeal does not present any material propositions not heretofore passed on by this court in the above six cases.
For the reasons given in the above causes, the judgment of the trial court will be in all things affirmed.
BICKETT, C. J., did not participate in the decision of this case.